Case 7:19-cv-05165-VB Document 21-4 Filed 11/18/19 Page 1 of 2




                  EXHIBIT “D”
   Case 7:19-cv-05165-VB Document 21-4 Filed 11/18/19 Page 2 of 2
DEPARTMENT Of HEALTH & HUMAN SERVICES                     Publ;c Health Se,v;ce   ®
                                                          Food and Drug Administration
                                                          Washington DC 20204

   .JUL - 9 1991


.Mr. ' Anthony Filandro
 Virginia Dare Extract Co. Inc.
 882 Third Avenue
 Brooklyn, New York n 232
Dear M~. Filandro:

This responds to your letter dated June 14, concerning the
use of the term " natura 1" when apo Ii ed to van i I 11 n obta 1 ned:
(1) from the curcumin in turmeric oleores1n, and (2) by
means other than direct extraction of van1ll1n ,n botanical
materials, e.g. by conversion of eugenol in clove oil.
As you know vanillin ,s considered a GRAS synthetic
flavoring substance/ad j uvant and it 1s regulated under 21
CFR 182.60. The specifications tor van1 ll1n are l 1stea 1n
the Food Chemicals Codex. The process des c ribed ,n vour
correspondence describes manufacturing vani l 1,n from tumer,c
oleoresin suspension in water which is heated with
diethylene glycol dimethyl ether at 316°C and 1680 ps, .
These orocessing conditions per se meet the criteria set tor
the in 21 CFR 101.22(a 3 for obtainin ·· natural " flavors.
However, this vanillin would not qualify as '' natural
vanillin," as defined 1n 21 CFR 101.22(a)(3}, because the
vanillin is not obtained from vani l la beans. whose flavor it
simulates .                                  ·   ·

It is our understanding from ava i l able .standard references,
that the traditional orocess by which vanill1n 1s obtained
from the eugenol in clove oi 1 invo l ves the use of various
chemical reactants, and that this 1s not one of the physical
processes described in 21 CFR 101.22(a)(3). Consequently,
vanillin obtained from the eugenol in clove oil would not oe
cons·i dered " natural vani 1 l in. "

Copies of the above regulations are attached for your
information.  If we can be of any further ass i stanc e, p 1ease
let us know.
                                                           ..•


                            ?!fx~!f
                             Assistant to the Director
                             Division of Regulatory Gu i d ance
                             Center for Food Safety a n d
                               Applied Nutrition
